Name: Commission Regulation (EEC) No 2450/80 of 25 September 1980 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the fourth quarter of 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/36 Official Journal of the European Communities 26. 9 . 80 COMMISSION REGULATION (EEC) No 2450/80 of 25 September 1980 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the fourth quarter of 1980 HAS ADOPTED THIS REGULATION : Article 1 For the period 1 October to 31 December 1980, the maximum quantities referred to in Article 14 (4) (a) of Regulation (EEC) No 805/68 shall be as follows :  in respect of the meat referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 , 3 007 tonnes of meat expressed in bone-in meat,  in respect of the meat referred to in Article 14 ( 1 ) (b) of the said Regulation, 17 805 tonnes of meat, expressed in bone-in meat. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 14 (4) (a) and (c) thereof, Whereas the Council, under the special import system applicable to frozen beef and veal intended for processing, has drawn up, for the period 1 January to 31 December 1980 , an estimate of 50 000 tonnes divided into two equal quantities of 25 000 tonnes each, according to the type of product to be obtained ; Whereas, pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68, it is necessary to determine the quantities to be imported every quarter as well as the rate of reduction of the import levy on the meat referred to in Article 14 ( 1 ) (b) of the said Regulation ; whereas for the fourth quarter of 1980 these quantities represent the remainder of the quantities stated in the estimate referred to above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, Article 2 The levy on import of the meat referred to in the second indent of Article 1 shall be equal to the levy applicable on the day of import, less 55 % . Article 3 This Regulation shall enter into force on 1 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1980 . For the Commission Finn GUNDELACH Vice-President (1) OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 329, 24. 12. 1979, p. 15 .